Title: To Alexander Hamilton from William Ellery, 11 November 1793
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] November 11, 1793. “On friday last the Surveyor for the Port of Bristol by my direction seized the Schooner Hannah of Bristol Samuel Townsend master last from St Croix for running a number of Hogsheads of Rum amounting in value to upwards of four hundred dollars.… The seizure was made in pursuance of an information made by two inhabitants of Tiverton in this State. They informed that two of the sailors belonging to said Schooner told them that a number of hogsheads of Rum were taken out of her and put on board a Sloop the night the Schooner arrived in this District, as she lay at anchor off Common-fence point, a point at the North East part of this Island.… One of the Sailors … deposed that the said Schooner arrived in this District on the 4th. day of Oct. last from St. Croix in the afternoon and anchored off Common fence Point, that in the night sixteen or seventeen hogsheads of Rum were taken out of the Schooner and put on board a small Sloop, and that Samuel Townsend [was] the master of said Schooner when the Rum was taken out of her and put on board the Sloop.… I have directed the Surveyor for the Port of Bristol to find out if he can what Sloop was employed in this business and who was the master of her. I shall prosecute the Master and Mate of the Schooner, as soon as I can get Writs drawn.…”
